DETAILED ACTION
This office action is in response to applicant's communication filed on 07/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1-3, 11-13 and 16-18 are amended
Claims 1-20 are now pending in this application.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
With respect to arguments on page 13, “It is respectfully submitted that the claimed subject matter, as amended, does not recite any of the above implementations (e.g., mappers, reducers, subgraph union find components) that seem to be required by Bagherjeiran. Further, Bagherjeiran is entirely silent with regard to use of a label model that is generated using information about records in the graph model...”:
		The Examiner respectfully disagrees with the applicant’s arguments. It is unclear how the components listed as required by Bagherjeiran impact or overcome the teachings of the reference that read on the claimed subject matter as set out in the rejection. Regarding ‘label model’, while Bagherjeiran does not expressly teach a label model, “sorted sets of edges for each vertex” in paragraphs 33-36 of Bagherjeiran, Bagherjeiran implicitly teaches a label structure under its broadest reasonable interpretation. The examiner notes that second reference (Bagherjeiran) is being relied upon to teach a linearly searchable label model as discussed in in the 35 USC 103 rejection.

With respect to further arguments on pages 13-17, “All the above taken into consideration, Bagherjeiran, Broecheler, and their combination fail to disclose or suggest the recited features related to... the Examiner must clearly articulate the reason(s) why the claimed subject matter would have been obvious at the time of invention... the Office Action has used Applicants' claims as a road map for modifying the cited reference... Since no reasonable justification is provided in the Office Action as to how such modification or combination is possible and obviousness may not be established based on hindsight and conjecture,”:
		The Examiner respectfully disagrees with the applicant’s arguments.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
		As such, the rejection of the claim is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagherjeiran (US 2010/0083194 A1) in view of Broecheler (US 2018/0081937 A1).

Regarding claim 1,
Bagherjeiran teaches A computer-implemented method for determining associations between a plurality of records, the method comprising:
accessing a database of records, the database including a plurality of records represented by a plurality of nodes in a graph model, a connection between a first node and a second node in the graph model representing an association between a first record represented by the first node and a second record represented by the second node, ...; *see paras29-30(“...social network of instant messaging users may be represented by an undirected graph of connected components...graph may model on the order of a billion communications between...users...social network may be represented by a graph, G=(V,E), of weakly connected components [teaches ‘graph model/database of records’]. A weakly connected component (WCC) is a maximal subgraph of a directed graph such that for every pair of vertices (v,v') in the subgraph, there is an undirected path from v to v'”), para32(“step 302, a collection of edges may be received for unique vertices [teaches ‘connection between nodes’]...each edge in a collection of edges may represent a communication between two users [teaches ‘association between records’]”)
partitioning the plurality of records into a plurality of groups by storing the records in one or more input queues such that a first set of records are stored in a first input queue and a second set of records are stored in a second input queue, the records in the first input queue and second input queue being accessible in parallel to identify related records; *see paras29-31(“...set of WCCs partition the set of vertices into disjoint subsets... distribute the edge set (v,v`)€ E to m mappers, where each mapper mi, operates on some subset Ei € E...”), para32(“At step 304, the collection of edges may be distributed [teaches ‘partitioning’] to mappers that identify sets of edges for each vertex representing subgraphs [teaches ‘groups’] of connected components. For the graph G=(V,E) where G={g1, g2 . . . .gm}, subsets of edges denoted by gi=(vi,ei) may be distributed to m mappers...”; “subset Ei” and “g1, g2...” teach ‘groups’) 
for at least a first group in the plurality of groups, including the first set of records, determining two or more records in the first group are related, in response to determining that the two or more records in the first group are connected..., assigning a first group identifier to the related two or more records in the first group; and for at least a second group in the plurality of groups, including the second set of records, determining whether two or more records in the second group are connected..., and in response to determining that the two or more records in the second group are related, assigning a second group identifier to the related two or more records in the second group, *see para31(“...Each mapper may find the connected components within the set of edges given to it...resulting WCCs on each mapper may be defined by child-parent pairs of vertices, {(vx, px)|x € vi}, such that all child vertices, vx, with the same parent vertex, px, belong in the same WCC [vertex value “x” teaches ‘group identifier’]...single reducer may execute on the child parent pairs of vertices, (vx, px), that sorts the pairs by child vertex value...”), paras32-33(“At step 306, sets of edges may be identified for each vertex that may represent subgraphs of connected components...a subgraph union find component may execute a union-find algorithm for each edge (v,v`)€ gi in the sets of edges to find the maximal sets of connected components for subgraphs represented by child-parent pairs of vertices, (vx,px)...At step 308, the sets of edges for each vertex representing the maximal sets of connected components for sub-graphs may be sorted by child vertex value...”; Here, “vx, px” refer to child, parent vertices [nodes representing records], and vertex value “x” in “vx,px” teaches identifiers assigned to groups of records determined to be related to each other. It is understood that different identifiers are assigned to groups of related records (“connected components”) resulting from each mapper) 
storing a first list of records assigned to the first group identifier in a first output queue; storing a second list of records assigned to the second group identifier in a second output queue; and *see para33(“At step 308, the sets of edges for each vertex representing the maximal sets of connected components for subgraphs may be sorted by child vertex value...sorted sets of edges for each vertex may then be sent at step 310 to one or more reducers to find a graph of maximal sets of connected components...a reducer may execute on the same computer as one or more mappers...may execute on one or more reducer servers...”; Here, records in input queues from each mapper are sorted and stored in “sorted sets of edges for each vertex”, thereby teaches output queues that store records associated with a specific identifier/vertex value) 
merging the first list of records and the second list of records based on the first group identifier and the second group identifier to generate...label ... *see para27(“...reducer 220 that receives sets of edges for vertices that represent connected components of subgraphs, finds connected components for the graph by merging subgraphs of connected components, and outputs sets of edges for vertices representing connected components of a graph...”), para31(“...resulting WCCs on each mapper may be defined by child-parent pairs of vertices, {(vx,px)|x € vi}, such that all child vertices, vx, with the same parent vertex, px, belong in the same WCC [“x” teaches ‘group identifier’]...single reducer may execute on the child parent pairs of vertices, (V,p), that sorts the pairs by child vertex value, and resolves any conflicts if a child vertex belongs to multiple parent vertices...conflict can occur if one mapper assigns a child vertex v to a parent p and another mapper assigns the same child vertex to a different parent p'!=p...parents of the parent vertices (grandparents) resulting from execution of the union-find algorithm denote the merged WCCs which may be output as grandparent-parent-child triples (p',p,v) of vertices...”) and para33(“At step 312, sorted sets of edges for each vertex representing the maximal sets of connected components for subgraphs may be merged to identify maximal sets of connected components of a graph...”) teach merging sets/subgraphs of connected records with assigned identifier/vertex value, para36(“...At step 506, a set of edges for a vertex represented by a child-parent pair of vertices that represent the connected components for subgraphs may be obtained from the sets of edges for sorted vertices. It may be determined at step 508 whether the vertex is a duplicate of a vertex previously obtained from the sets of edges for sorted vertices. If not, then the set of edges for the vertex may be output at step 512...output of each of the reducers may be sent to a single reducer to resolve conflicts where a child vertex belongs to multiple parent vertices for computing the connected components of a large-scale graph...”); Examiner notes that “sorted sets of edges for each vertex” indirectly teaches a label structure under its broadest reasonable interpretation, however, the second reference (Broecheler) is being relied upon to teach a linearly searchable label model as discussed below.

However, Bagherjeiran does not expressly teach ...the connection being implemented based on at least one pointer pointing from the first node to the second node in the graph model ...connected via one or more pointers identified in the graph model ...connected via one or more pointers identified in the graph model ...generate a linearly searchable label model to determine one or more relationships between records in the plurality of records without serially traversing the plurality of connections between the plurality of nodes in the graph model. 
Broecheler teaches ...the connection being implemented based on at least one pointer pointing from the first node to the second node in the graph model ...connected via one or more pointers identified in the graph model *see para01(“...graph database uses graph structures with nodes, edges, and associated properties to represent and store data. A graph database provides index-free adjacency. Every element contains a direct pointer to its adjacent elements and no index lookups are necessary...”)
...generate a linearly searchable label model to determine one or more relationships between records in the plurality of records without serially traversing the plurality of connections between the plurality of nodes in the graph model. *see FIGS.1A-C, paras15-16(“...plurality of indices that are each specific to a particular vertex of the graph database is generated and stored. One example vertex-centric index may index all edges of a particular vertex. A plurality of virtual edges is automatically generated. One example is a virtual edge in an inferred edge that completes a triangle between three vertices in a data model of the graph database...if a query to find a twice removed vertex from an origin vertex is a common query, rather than locating the twice removed vertex by traversing an edge of the origin vertex to obtain the adjacent vertex and then following another edge of the adjacent vertex to finally obtain the twice removed vertex [teaches ‘without serially traversing...connections between ...nodes...in graph’], a direct virtual edge between the origin vertex and the twice removed vertex is generated to create a direct connection between the origin vertex and the twice removed vertex [teaches ‘linearly searchable...to determine... relationships’]. A plurality of vertex-centric indices is updated to include information about the virtual edge”), paras23-32(“...302, vertex-centric indices for a graph database are generated...a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria. Rather than traversing an entire large graph of the entire dataset to locate a desired edge and/or vertex, a separate vertex-centric index for each vertex may be generated to enable fast vertex-centric query processing...to locate a particular information about an edge or a neighbor vertex of a subject vertex, the desired information can be located with a single lookup in the vertex-centric index rather than traversing every edge/vertex of the subject vertex...For example, the vertex-centric index includes a table [teaches ‘label model’] of connected edges and adjacent vertices for a particular vertex...[0030] At 304, one or more virtual edges are automatically generated to update a plurality of vertex-centric indices... [0032] For example, a traditional query provided by a provider that specifies a multilevel edge traversal is analyzed to detect that the query is able to take advantage of an existing virtual edge [teaches ‘linearly searchable label model’]. In the event the query can be optimized to utilize the virtual edge, a portion of the search query is optimized (e.g., modified, combined, etc.) to utilize the virtual edge instead of the multilevel edge traversal”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bagherjeiran to incorporate the teachings of Broecheler and enable Bagherjeiran to generate a linearly searchable label model to determine relationships between records without serially traversing connections between nodes, as doing so would improve graph database performance and speed up traversing/searching large graphs of vertices, and in particular, enable locating information about an edge or a neighbor vertex of a subject vertex with a single lookup in the vertex-centric index rather than traversing every edge/vertex of the subject vertex (Broecheler, paras02,23-24).

Regarding claim 2,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Bagherjeiran further teaches The method of claim 1, plurality of records are included in an input stream and the partitioning is based on the number of the records in the input stream. *see paras29-32(“...social network may be represented by a graph, G=(V,E)...set of WCCs partition the set of vertices into disjoint subsets...an implementation may distribute the edge set (v,v`)€ E to m mappers, where each mapper mi, operates on some subset Ei € E such that UiEi =E [this teaches ‘partitioning...based on...number of...records/vertices/edges’]. Each mapper may find the connected components within the set of edges given to it... At step 304, the collection of edges may be distributed [‘partitioning’] to mappers that identify sets of edges for each vertex representing subgraphs of connected components. For the graph G=(V,E) where G={g1, g2 . . . .gm}, subsets of edges denoted by gi=(vi,ei) may be distributed to m mappers...”)

Regarding claim 3,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 2 above.
	Bagherjeiran and Broecheler further teach The method of claim 2, wherein the first group identifier uniquely identifies the first set of records, and the second group identifier uniquely identifies the second set of records, *see Bagherjeiran: paras31-33(“...resulting WCCs on each mapper may be defined by child-parent pairs of vertices, {(vx, px)|x € vi}, such that all child vertices, vx, with the same parent vertex, px, belong in the same WCC... At step 302, a collection of edges may be received for unique vertices...At step 306, sets of edges may be identified for each vertex that may represent subgraphs of connected components...a subgraph union find component may execute a union-find algorithm for each edge (v,v`)€ gi in the sets of edges to find the maximal sets of connected components for subgraphs represented by child-parent pairs of vertices, (vx,px)...At step 308, the sets of edges for each vertex representing the maximal sets of connected components for sub-graphs may be sorted by child vertex value...”; Here, mappers output WCCs/sets of “vx,px” pairs representing vertices connected to same parent, where “x” corresponds to identifier assigned to group of vertices and understood to uniquely identify the set, as it is based on values of unique vertices)
such that a search of the plurality of records in the label model is performed based on a linear search order instead of an exponential search order required for the graph model. *see Broecheler: paras15-16(“...if a query to find a twice removed vertex from an origin vertex is a common query, rather than locating the twice removed vertex by traversing an edge of the origin vertex to obtain the adjacent vertex and then following another edge of the adjacent vertex to finally obtain the twice removed vertex [teaches ‘serially traversing connections...in graph’ which results in ‘exponential search order’], a direct virtual edge between the origin vertex and the twice removed vertex is generated to create a direct connection between the origin vertex and the twice removed vertex [teaches searching using “direct connections” which results in ‘linear search order’]. A plurality of vertex-centric indices is updated to include information about the virtual edge...”), paras23-24(“At 302, vertex-centric indices for a graph database are generated...a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria. Rather than traversing an entire large graph of the entire dataset [‘exponential search order’] to locate a desired edge and/or vertex, a separate vertex-centric index for each vertex may be generated to enable fast vertex-centric query processing [‘linear search order’]. Additionally to locate a particular information about an edge or a neighbor vertex of a subject vertex, the desired information can be located with a single lookup in the vertex-centric index rather than traversing every edge/vertex of the subject vertex...For example, the vertex-centric index includes a table [teaches ‘label model’] of connected edges and adjacent vertices for a particular vertex [‘first, second group identifier’]...Vertex-centric indices can speed up such traversals by using localized index structures to retrieve only those edges that need to be traversed. Given a vertex query, these indices may be leveraged and, in doing so, linear scans of incident edges (O(n)) can be avoided and faster graph traversals ensue (0(1) or O(log n)) [teaches avoiding ‘exponential search order’]...”, paras30-32

Regarding claim 4,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Bagherjeiran further teaches The method of claim 1, wherein the determining whether two or more records in the first group are related and the determining whether two or more records in the second group are related is based on concurrently accessing relationship information included in the graph model. *see para23 (“Connected components may be computed in parallel across multiple machines on extremely large graphs...”), paras28-31(“...a graph may model on the order of a billion communications between hundreds of thousands of users... social network may be represented by a graph, G=(V,E), of weakly connected components [graph model/database of records] ...Each mapper may find the connected components within the set of edges given to it by executing a union-find algorithm over every edge in the subset...”) and paras37-38(“present invention may compute connected components in parallel across multiple machines for a graph too large to fit the set of vertices and edges into memory on a single machine... connected components may be computed in parallel across multiple machines on extremely large graphs in a constant number of passes through the input data...”) teach concurrent processing of subsets/groups of records by a plurality of mappers in order to determine connected/related records.

Regarding claim 5,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 4 above.
	Bagherjeiran further teaches The method of claim 4, wherein the first set of records in the first group are written to a first input queue and the second set of records in the second group are written to a second input queue distinct from the first input queue. *see paras29-32 (“...resulting WCCs on each mapper may be defined by child-parent pairs of vertices, {(vx, px)|x € vi}, such that all child vertices, vx, with the same parent vertex, px, belong in the same WCC... At step 306, sets of edges may be identified for each vertex that may represent subgraphs of connected components. In an embodiment, a subgraph union find component may execute a union-find algorithm for each edge (v,v')€ gi, in the sets of edges to find the maximal sets of connected components for subgraphs represented by child parent pairs of vertices, (vx,px)...”, “set of edges...identified for each vertex” resulting from first mapper teaches ‘first input queue’, resulting from second first mapper teaches ‘second input queue’)
	
Regarding claim 6,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Bagherjeiran further teaches The method of claim 5, wherein the records in the first input queue are stored in a first output queue and the records in the second input queue are stored in a second output queue, such that all records in the first output queue and the second output queue are associated with a respective first or second group identifier. *see para33(“At step 308, the sets of edges for each vertex representing the maximal sets of connected components for subgraphs may be sorted by child vertex value...sorted sets of edges for each vertex may then be sent at step 310 to one or more reducers to find a graph of maximal sets of connected components...a reducer may execute on the same computer as one or more mappers...may execute on one or more reducer servers...”; Here, records in input queues from each mapper are sorted and stored as “sorted sets of edges for each vertex”, i.e., in output queues that store records associated with a specific identifier/vertex value) 

Regarding claim 7,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Bagherjeiran further teaches The method of claim 6, wherein the records in the first output queue and the second output queue are merged. *see para27 (“...reducer server 218 may include a reducer 220 that receives sets of edges for vertices that represent connected components of subgraphs, finds connected components for the graph by merging subgraphs of connected components, and outputs sets of edges for vertices representing connected components of a graph...”), para31(“...conflicting parent vertices are resolved by running a union-find algorithm over the set of conflicting parent and child vertices...parents of the parent vertices (grandparents) resulting from execution of the union-find algorithm denote the merged WCCs which may be output as grandparent-parent-child triples (p'p,v) of vertices”), para33(“At step 312, sorted sets of edges for each vertex [output queues] representing the maximal sets of connected components for subgraphs may be merged to identify maximal sets of connected components of a graph...”)

Regarding claim 8,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 7 above.
	Bagherjeiran further teaches The method of claim 7, wherein the merged records are deduplicated according to their respective group identifiers. *see para31(“...resulting WCCs on each mapper may be defined by child-parent pairs of vertices, {(vx,px)|x € vi}, such that all child vertices, vx, with the same parent vertex, px, belong in the same WCC. A single reducer may execute on the child parent pairs of vertices, (V,p), that sorts the pairs by child vertex value, and resolves any conflicts if a child vertex belongs to multiple parent vertices. Such a conflict can occur if one mapper assigns a child vertex v to a parent p and another mapper assigns the same child vertex to a different parent p'!=p. The conflicting parent vertices are resolved by running a union-find algorithm over the set of conflicting parent and child vertices. The parents of the parent vertices (grandparents) resulting from execution of the union-find algorithm denote the merged WCCs which may be output as grandparent-parent-child triples (p',p,v) of vertices...”); para36(“...At step 506, a set of edges for a vertex represented by a child-parent pair of vertices that represent the connected components for subgraphs may be obtained from the sets of edges for sorted vertices. It may be determined at step 508 whether the vertex is a duplicate of a vertex previously obtained from the sets of edges for sorted vertices. If not, then the set of edges for the vertex may be output at step 512... output of each of the reducers may be sent to a single reducer to resolve conflicts where a child vertex belongs to multiple parent vertices for computing the connected components of a large-scale graph...”)

Regarding claim 9,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 7 above.
	Broecheler further teaches The method of claim 7, wherein a record in the second output queue is not merged with the first output queue, in response to determining that the record in the second output queue already exists in the first output queue based on assigned group identifiers. *see para37(“...unique identifier is an assigned identifier that uniquely identifies a specific generated instance of a virtual edge... For example, an identifier (e.g., label identifier, unique identifier, etc.) of one edge is combined with an identifier of another edge along with identifiers of vertices connected by the virtual edge to derive the derived identifier... The derived identifier may be utilized to identify whether the associated virtual edge is unique (e.g., determine whether the virtual edge has been already included in a vertex-centric index). For example, due to a distributed fault tolerant nature of the graph database, multiple nodes may be tasked to generate the same virtual node and each of these instances may have different unique identifiers assigned to them despite being the same virtual edge. To ensure that duplicate virtual edges are not indexed in the same index, the derived identifier may be utilized to determine whether any other saved/indexed virtual edges of the index include the same derived identifier”; Here, derived identifier of first output (“virtual node/edge”) from one node is compared to identifier of second output from second node, to determine if outputs include the same virtual edges/nodes [records] and should be merged)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bagherjeiran to incorporate the teachings of Broecheler and enable Bagherjeiran to determine if two outputs should be merged, in response to determining that output already exists based on assigned group identifiers, as doing so would enable improving graph database query performance through optimized generation of virtual edges between vertices that are often searched in queries (Broecheler, paras33-34).

Regarding claim 10,
	Bagherjeiran as modified by Broecheler teaches all the claimed limitations as set forth in the rejection of claim 9 above.
	Broecheler further teaches The method of claim 9, wherein the determining is based on matching a group identifier associated with the record in the second output queue against a hashmap that tracks records previously processed for the purpose of avoiding inclusion of duplicate records. *see para37(“...In various examples, the edge identifiers and/or the vertex identifiers are sorted, combined, and/or hashed (e.g., using a hash function) to generate the derived identifier. The derived identifier may be utilized to identify whether the associated virtual edge is unique (e.g., determine whether the virtual edge has been already included in a vertex-centric index)... To ensure that duplicate virtual edges are not indexed in the same index, the derived identifier may be utilized to determine whether any other saved/indexed virtual edges of the index include the same derived identifier”; Here, generating the identifier using a hash function and using the identifier to track records/virtual edges previously saved/indexed teaches using a hashmap to track records previously processed and avoid duplicates)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bagherjeiran to incorporate the teachings of Broecheler and enable Bagherjeiran to match a group identifier associated with the record in the second output queue against a hashmap that tracks records previously processed for the purpose of avoiding inclusion of duplicate records, as doing so would ensure that duplicate virtual edges are not indexed in the same index and enable improving graph database query performance through optimized generation of virtual edges between vertices that are often searched in queries (Broecheler, paras33-34,37).

Regarding claim 11,
		Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 13,
		Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 14,
		Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 15,
		Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 16,
		Claim 16 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 17,
		Claim 17 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 18,
		Claim 18 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 19,
		Claim 19 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 20,
		Claim 20 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165